Wyly, J.
Plaintiff sued the succession of George Arnold Holt and T. J. O’Regan, the surviving partner of the commercial firm of George Arnold Holt & Co., in solido, for the amount claimed by him in the Second District Court of New Orleans.
Both defendants appeared and pleaded to the merits, and-there was judgment in their favor.
Plaintiff appealed.
Appellees move to dismiss this appeal because T. J. O’Regan, one of the defendants, has not been cited nor in any manner made party to the appeal.
Appellant contends that it was unnecessary to make O’Regan a party to the appeal because the judgment against him is a mere nullity, the Second District Court of New Orleans not having any jurisdiction as to him.
It is well settled that all parties interested in maintaining the judgment must be made parties to the appeal or it will be dismissed. 12 R. 203; 11 A. 409j 12 A. 775.
Is T. J. O’Regan interested in maintaining the judgment of a court that had no jurisdiction of the case ratione materias ?
We think not. His failure to except to the jurisdiction of the Probate Court did not render valid the judgment as to him, which that court had not jurisdiction to decree.
The judgment as to O’Regan was a mere nullity, the Second District Court of New Orleans having only probate jurisdiction.
The motion to dismiss is therefore overruled.